DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On line 1, applicant need to insert --- a --- in front of “carrier”.  On line 2, applicant need to change “and” (in front of “mixture”) to --- or ---.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 1, applicant need to insert --- the --- between “wherein” and “one”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: On line 1, applicant need to: change “the ratio” to --- a ratio ---; change “curcuminoid” to --- the one or more curcuminoids ---; and change “carrier” to --- the carrier ---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: On line 1, applicant need to: change “ratio” to --- a ratio ---;  insert --- the --- between “of” and “one”; and insert --- the --- in front of “rice”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: On line 1, applicant need to: change “ratio” to --- a ratio ---; and insert --- the --- between “of” and “one”.  On line 2, applicant need to insert --- the --- in front of “maltodextrin”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: On line 1, applicant need to: change “ratio” to --- a ratio ---; and insert --- the --- between “of” and “one”.  On line 2, applicant need to insert --- the --- in front of “mannitol”.  Appropriate correction is required.
 Claim 7 is objected to because of the following informalities: On line 1, applicant need to: change “the ratio” to --- a ratio ---; and  insert --- the --- between “of” and “one”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: On line 1, applicant need to change “the ratio” to --- a ratio ---.  On lines 1-2, applicant need to insert --- the --- in front of “one or more”, “rice” and “mannitol”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: On line 1, applicant need to change “the ratio” to --- a ratio ---.  On lines 1-2, applicant need to insert --- the --- in front of “one or more”, “rice” and “maltodextrin”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: On line 1, applicant need to insert --- further --- in front of “comprised of”.  On line 4, applicant need to change “and” to --- or ---.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  On line 2, applicant need to insert --- a --- in front of “carrier” and change “and” to --- or ---.  On line 5, applicant need to change “and” to --- or ---.  On line 7, applicant need to delete “the” in front of “extrudates”.  On line 8, applicant need to insert --- the --- in front of “above”.  At the end of the last line of the claim, applicant need to put a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “d. optionally adding one more excipient to above mixture” on line 8.  It is unclear from current claim language as to when the optional one more excipient is being added to the mixture (containing one or more curcuminoid, a carrier and mixture thereof).  That is, it is not clear whether the one more excipient is added to the mixture (i) before the heat treatment, (ii) after the heat treatment but before the extruding step, or (iii) after the extruding step but before the cooling and milling step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Shah et al (WO 2018/211380 A1).
In Example 1, Shah teaches the following:

    PNG
    media_image1.png
    156
    572
    media_image1.png
    Greyscale

After the hot melt extrusion, the extrudates are cooled and milled to obtain the extrudate powder.  Thus, Shah teaches instant melt composite comprising one or more curcuminoids and carrier (mannitol).  Shah teaches that its composition exhibits improved dissolution and oral bioavailability (see abstract).  In Example 1, the ratio of the curcuminoids to the mannitol is calculated to be 1:0.56, which lies within instant range of 1:0.1 to 1:20.  Thus, Shah meets instant claims 1-9 and 11 (the claim language of instant claim 4 does not require that the carrier of instant claim 1 has to be rice bran extract.  It only requires that if the carrier of claim 1 is rice bran extract, then the ratio of the curcuminoids to the rice bran extract has to range from about 1:0.1 to 1:20.  Therefore, Shah still meets instant claim 4.  For the same logic, Shah meets instant claims 5 and 7-9 as well).  
With respect to instant claim 10, Shah’s poly(butyl methacrylate, (2-dimethylaminoethyl) methacrylate, methyl methacrylate used in Example 1 is a dissolution enhancer (see claim 2).  Thus, Shah teaches instant excipient (solubilizers).  Thus, Shah meets instant claim 10.    
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach et al (US 2013/0303628 A1).
Breitenbach teaches ([0006]-[0009], [0046]-[0050]) a curcuminoid formulation comprising a melt-processed solid dispersion product that comprises: (a) 10-20 wt.% of curcuminoid(s); (b) 40-80 wt.% of a nutritionally acceptable thermoplastic polymer; (c) 5-25 wt.% of phosphatide; and (d) 5-15 wt.% of a normally solid polyol.  Breitenbach teaches ([0044]-[0045]) that the normally solid polyol is preferably a sugar alcohol, such as maltitol, mannitol, sorbitol, lactitol, xylitol, erythritol or isomalt.  It would have been obvious to one skilled in the art to use mannitol as Breitenbach’s normally solid polyol with a reasonable expectation of success.  Breitenbach teaches ([0055]-[0060]) that the melt-processed solid dispersion product can be produced by: (i) mixing the ingredients (a)-(d); (ii) heating the mixture to obtain a homogenous melt; (iii) forcing the thus obtained melt through one or more nozzles; and (iv) allowing the melt to solidify to obtain a solid dispersion product.  Breitenbach teaches ([0075]) that the resulting solid dispersion product may be milled or ground to granules.  Breitenbach furthermore teaches ([0061]) that the steps (i)-(iii) may be performed using an extruder or kneader extruder.  The ratio of the curcuminoid(s) (present in the amount of 10-20 wt.%)  to the normally solid polyol (mannitol) (present in the amount of 5-15 wt.%) would be from 1:0.25 to 1:1.5 (as calculated by the Examiner).  Such range lies within instant range from about 1:0.1 to 1:20 and thus teaches instant range.  As stated in In re Wertheim, 541 F.2d  257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”  With respect to instant limitation “wherein said composite exhibits rapid dissolution and enhanced bioavailability”, Breitenbach teaches ([0084] and [0055]) that the curcuminoid formulations of its invention show improved oral bioavailability (compared to non-formulated crystalline curcuminoids) and advantageous dissolution properties.  Besides, since Breitenbach teaches instant melt composite comprising one or more curcuminoids and mannitol (instant carrier), with the ratio of the curcuminoid(s) to the mannitol being 1:0.25 to 1:1.5 (which teaches instant range of 1:0.1 to 1:20), Breitenbach’s melt-processed solid dispersion product discussed above would inherently exhibit rapid dissolution and enhanced bioavailability.
Thus, Breitenbach renders obvious instant claims 1-9 and 11: the claim language of instant claim 4 does not require that the carrier of instant claim 1 has to be rice bran extract.  It only requires that if the carrier of claim 1 is rice bran extract, then the ratio of the curcuminoids to the rice bran extract has to range from about 1:0.1 to 1:20.  Therefore, Breitenbach still renders obvious instant claim 4.  For the same logic, Breitenbach renders obvious instant claims 5 and 7-9 as well.      
With respect to instant claim 10, as discussed above, Breitenbach’s melt-processed solid dispersion product contains a nutritionally acceptable thermoplastic polymer, which acts as a solid meltable solvent by forming a matrix for dispersion and dissolution ([0023]).  Thus, Breitenbach’s thermoplastic polymer teaches instant excipient (at least instant solubilizers, binders and vehicles) of claim 10.  Thus, Breitenbach renders obvious instant claim 10.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chavan (WO 2021/001860 A1).
Nu-Rice (instant rice extract – see pg.7, lines 11-16), Vitamine E TPGS and combinations thereof.  Also, in claim 8, Chavan teaches that its composition can further include Curcumin powder.  It would have been obvious to one skilled in the art to have Chavan’s composition containing (i) 10-90 wt.% of Boswellia Serrata powder, (ii) 5-35 wt.% Nu-Rice (instant rice extract), and (iii) Curcumin powder with a reasonable expectation of success.  Chavan furthermore teaches (see the 2nd paragraph on pg.11) that its composition can be prepared by a hot melt extrusion process.  In the hot melt extrusion process, solubilizer (such as rice bran extract) is added to dry ingredients (including curcumin powder) and blended to get a mass (see pg.11, 2nd paragraph).  The mass is passed through the twin screw extruder, and the extruded material is collected and milled into the fine granular particles.  Chavan’s inventive composition is used so as to increase solubility and bioavailability of Boswellia Serrata (pg.2, lines 18-20).  As to the ratio of the curcumin powder to the rice bran extract, Chavan teaches (see Example 5) using 30 wt.% of Curcumin and 15 wt.% of NuRice, which gives 1:0.5 for the ratio of the curcumin powder to the rice bran extract, and such ratio lies within instant range of 1:0.1 to 1:20.  Thus, Chavan renders obvious instant claims 1-9 and 11 (the claim language of instant claim 5 does not require that the carrier of instant claim 1 has to be maltodextrin.  It only requires that if the carrier of claim 1 is maltodextrin, then the ratio 
With respect to instant claim 10, Chavan teaches (pg.13, lines 23-26) that its composition can also contain other excipients, such as diluents, binders, disintegrating agents and lubricants.  Therefore, Chavan renders obvious instant claim 10.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 26, 2022